Name: 1999/164/EC: Commission Decision of 17 February 1999 concerning the non-inclusion of DNOC of active substance in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing this active substance (notified under document number C(1999) 332) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  trade policy;  deterioration of the environment;  health
 Date Published: 1999-03-02

 Avis juridique important|31999D01641999/164/EC: Commission Decision of 17 February 1999 concerning the non-inclusion of DNOC of active substance in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing this active substance (notified under document number C(1999) 332) (Text with EEA relevance) Official Journal L 054 , 02/03/1999 P. 0021 - 0022COMMISSION DECISION of 17 February 1999 concerning the non-inclusion of DNOC of active substance in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing this active substance (notified under document number C(1999) 332) (Text with EEA relevance) (1999/164/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (1), as last amended by Commission Directive 97/73/EC (2),Having regard to Commission Regulation (EEC) No 3600/92 of 11 December 1992 laying down the detailed rules for the implementation of the first stage of the programme of work referred to in Article 8(2) of Council Directive 91/414/EEC concerning the placing of plant protection products on the market (3), as last amended by Regulation (EC) No 1199/97 (4), and in particular Article 7(3a)(b) thereof,Whereas Commission Regulation (EC) No 933/94 (5), as last amended by Regulation (EC) No 2230/95 (6) has laid down the active substances of plant protection products, designated by the rapporteur Member States for the implementation of Commission Regulation (EEC) No 3600/92 and identified the notifiers for each active substance;Whereas DNOC is one of the 90 active substances covered by the first stage of the work programme provided for in Article 8(2) of Council Directive 91/414/EEC;Whereas in accordance with Article 7(1)(c) of Regulation (EEC) No 3600/92, France, being the designated rapporteur Member State, submitted on 30 September 1996 to the Commission, the report of its assessment of the information submitted by the notifiers in accordance with the provisions of Article 6(1) of this Regulation;Whereas on receipt of the report of the rapporteur Member State, the Commission undertook consultations with experts of the Member States as well as with the main notifier (Elf Atochem Agri SA) as provided for in Article 7(3) of Regulation (EEC) No 3600/92;Whereas the submitted report has been reviewed by the Member States and the Commission within the standing Committee on plant health; whereas this review has been finalised on 1 December 1998 in the format of the Commission review report for DNOC, in accordance with the provisions of Article 7(6) of Regulation (EC) No 3600/92;Whereas it has appeared from the assessments made that the submitted information has not demonstrated that plant protection products containing the active substance concerned satisfy the requirements laid down in Articles 5(1)(a) and (b) and 5(2)(b) of Directive 91/414/EEC, in particular with regard to acceptable operator exposure and the exposure of non-target organisms;Whereas, therefore, it is not possible to include this active substance in Annex I to Directive 91/414/EEC;Whereas a limited period of grace for disposal, storage, placing on the market and use of existing stocks in accordance with the provisions of Article 4(6) of Directive 91/414/EEC has to be provided;Whereas this Decision does not prejudice any action the Commission may undertake at a later stage for this active substance within the framework of Council Directive 79/117/EEC (7);Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1 DNOC is not included as active substance in Annex I to Directive 91/414/EEC.Article 2 The Member States shall ensure:1. that authorisations for plant protection products containing DNOC are withdrawn within a period of six months from the date of notification of the present Decision;2. that from the date of notification of the present Decision no authorisations for plant protection products containing DNOC will be granted or renewed under the derogation provided for in Article 8(2) of Directive 91/414/EEC.Article 3 Member States shall grant a period of grace for disposal, storage, placing on the market and use of existing stocks in accordance with the provisions of Article 4(6) of Directive 91/414/EEC, which is as short as possible and not longer than 15 months from the date of notification of the present Decision.Article 4 This Decision is addressed to the Member States.Done at Brussels, 17 February 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 230, 19. 8. 1991, p. 1.(2) OJ L 353, 24. 12. 1997, p. 26.(3) OJ L 366, 15. 12. 1992, p. 10.(4) OJ L 170, 28. 6. 1997, p. 19.(5) OJ L 107, 28. 4. 1994, p. 8.(6) OJ L 225, 22. 9. 1995, p. 1.(7) OJ L 33, 8. 2. 1979, p. 36.